             Case 1:14-cv-02900-PGG Document 133 Filed 11/07/18 Page 1 of 2

                  F E D E R M A N & S HE R W O O D
                  (AN ASSOCIATION   OF   ATTORNEYS   AND   PROFESSIONAL CORPORATIONS)




10205 N. PENNSYLVANIA AVENUE                                                             2926 MAPLE AVENUE
OKLAHOMA CITY, OKLAHOMA 73120                                                                     SUITE 200
405-235-1560                                                                           DALLAS, TEXAS 75201
FACSIMILE: 405-239-2112                                                                        214-696-1100
                                                                                    FACSIMILE: 214-740-0112
REPLY TO:    OKLAHOMA CITY, OK




                                            November 7, 2018

  The Honorable Paul G. Gardephe
  United States District Judge
  Thurgood Marshall United States Courthouse
  40 Foley Square, Room 2204
  New York, NY 10007

            Re:    In re: CannaVEST Corp. Securities Litigation, Case No. 14-cv-02900-PGG

  Dear Judge Gardephe:

         Lead Plaintiff Jane Ish (“Plaintiff”) submits this letter to request that the Court enter an
  Order directing defendants’ insurance carriers, XL Specialty Insurance Company and Caitlin
  Specialty Insurance Company (the “Carriers”), to participate in the anticipated formal mediation
  between the parties. The Carriers provided a primary and an excess directors and officers liability
  insurance coverage to defendant CannaVEST Corp. during the time of Plaintiff’s allegations.

          Plaintiff and defendants have been discussing possible settlement parameters for several
  months and have decided that the parties should participate in a formal mediation session
  conducted with the oversight and involvement of an experienced neutral mediator. The mediation
  session is currently planned for December 6, 2018. Despite defendants’ requests that the Carriers
  participate in the mediation, the Carriers have advised defendants that they have declined coverage
  and do not intend to participate (either in person or by telephone) in the upcoming mediation or in
  future mediations.

           Plaintiff believes that the participation of the Carriers is necessary to facilitate a meaningful
  and productive mediation, therefore Plaintiff requests that the Court order the Carriers to attend
  the upcoming mediation and any future mediations. The Court has the authority under Rule 16(a)
  of the Federal Rules of Civil Procedure to direct parties to attend a settlement conference or
  mediation. See Negron v. Woodhull Hosp., 173 F. App’x 77, 79 n.1 (2d Cir. 2006) (“Although a
  court cannot force litigants to settle an action, it is well established that a court can require parties
  to appear for a settlement conference, and impose sanctions pursuant to Rule 16(f) if a party fails
  to do so.”) (internal citation omitted). Courts have repeatedly recognized that this authority also
  permits the Court to direct that representatives from a party’s insurance must participate in the
  mediation. See, e.g., Finch v. Fashion Ave. Knits, Inc., No. 01 CIV 2619 JGK HBP, 2001 WL
  1550865, at *1 (S.D.N.Y. Dec. 5, 2001) (court required the parties including “attorney plus a
  decision-making employee from the client, plus a decision-making representative from the
  insurance carrier” to participate in settlement conference and issued sanctions following a party’s
  failure to participate); Hughes v. Lillian Golman Family, LLC, No. 00 CIV. 2388 JGK HBP, 2000
         Case 1:14-cv-02900-PGG Document 133 Filed 11/07/18 Page 2 of 2



WL 1228996, at *1 (S.D.N.Y. Aug. 30, 2000) (setting out procedures for court-ordered settlement
conferences, including the requirement that “a knowledgeable representative of the [insurance]
carrier should attend in addition to the insured”); Pitman v. Brinker Intern., Inc., 216 F.R.D. 481,
485 (D. Ariz. 2003), amended on reconsideration in part, 2003 WL 23353478 (D. Ariz. 2003)
(sanctioning defendant and its counsel where district court ordered a settlement conference that
required the presence of the insurance carrier’s representative and a representative of defendant
with full authority to settle the case); Francis v. Women’s Obstetrics & Gynecology Grp., P.C.,
144 F.R.D. 646, 648 (W.D.N.Y. 1992) (court issuing sanctions after it had directed defense
counsel, under Fed. R. Civ. P. 16(a), to, among other things, “see that ‘representatives of insurance
carriers with authority to settle are present or at a minimum available by telephone, if not present’”
for mediation conference).

       Plaintiff has conferred with defendants, and defendants do no oppose the relief requested.

        Plaintiff respectfully requests that the Court issue an order directing the Carriers to
participate in the anticipated mediation session so as to facilitate a meaningful mediation.

                                               Sincerely,


                                               /s/William B. Federman
                                               William B. Federman




cc:    All counsel of record via ECF
